


110 HR 3677 IH: To authorize the Secretary of Transportation to carry out

U.S. House of Representatives
2007-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3677
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2007
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize the Secretary of Transportation to carry out
		  programs to enhance bridge safety monitoring in the United
		  States.
	
	
		1.Continuous bridge monitoring
			 technology
			(a)Program To be
			 funded from Highway Trust Fund
				(1)Establishment of
			 programThe Secretary of Transportation shall establish a program
			 to provide grants to States and units of local government for projects that
			 implement continuous bridge monitoring technology.
				(2)Federal
			 shareThe Federal share of the cost of a project carried out
			 under this section shall not exceed 50 percent.
				(3)Authorization of
			 appropriationsThere is authorized to be appropriated out of the
			 Highway Trust Fund such sums as may be necessary to carry out this
			 section.
				(b)Pilot
			 program
				(1)Establishment of
			 pilot programThe Secretary
			 of Transportation shall establish a pilot program to provide grants to States
			 and units of local government for projects that implement continuous bridge
			 monitoring technology.
				(2)Federal
			 shareThe Federal share of the cost of a project carried out
			 under this section shall not exceed 100 percent.
				(3)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $500,000,000.
				
